Citation Nr: 9930801	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  99-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in White River Junction, Vermont



THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.



WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The veteran had active military service from December 1968 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M & ROC) in White River Junction, 
Vermont.  In August 1999, the veteran was afforded a hearing 
before the undersigned Board member.

Service connection for chronic low back strain was granted in 
an August 1981 rating decision that assigned a 10 percent 
disability evaluation.  The M & ROC received the veteran's 
claim for an increased rating in August 1998.  He contends 
that the current manifestations of his service-connected 
chronic lumbosacral strain are more severe than are 
represented by the 20 percent disability evaluation assigned 
by the M & ROC in January 1999.  

According to a September 1998 VA orthopedic examination 
report, the veteran complained of constant pain in the 
lumbosacral spine.  He also complained of intermittent 
radiculopathy to both great toes and heels.  On examination, 
a right paravertebral muscle spasm was reported.  The 
examiner noted that the veteran had very little movement in 
the lumbosacral spine without pain and that x-rays in the 
past revealed degenerative arthritis.  The diagnosis was 
degenerative arthritis of the lumbosacral spine.

At his August 1999 Board hearing at the M &ROC, the veteran 
testified that his back pain worsened since 1990, and had 
worsened since VA last examined him in September 1998.  He 
had constant pain that was exacerbated by activities such as 
bending and stooping.  The veteran reported constant pain in 
his low back area, with muscle spasms on the right and spinal 
pain with sciatic nerve problems and tingling down his 
buttocks and legs to his feet.  Further, the veteran 
indicated that his back disability prevented him from 
pursuing recreational activities and he was unable to hunt 
and fish.  He said pain medication had been withdrawn for 
fear he would become addicted.  The veteran had not worked in 
ten years due to his back disability, but denied receiving 
Social Security Administration (SSA) disability benefits.  

The Board notes that the veteran has not been afforded a 
current neurological examination and, in light of the nature 
of his current complaints, believes he should have one prior 
to consideration of his claim on appeal.  Accordingly, in the 
interest of due process, the Board is REMANDING this claim to 
the M & ROC for the following actions:

1. The M & ROC should contact the veteran 
and request that he identify specific 
names, addresses, and approximate 
dates of treatment for all health care 
providers, private and VA, from whom 
he has received treatment since April 
1998, for the disability at issue.  
When the requested information and any 
necessary authorization have been 
received, the M & ROC should attempt 
to obtain copies of all pertinent 
records that have not already been 
obtained, including records from the 
VA Medical Center in White River 
Junction, Vermont, and associate them 
with the claims folders.

2. Then, the M & ROC should schedule the 
veteran for VA examination by a 
neurologist and orthopedist to 
determine the current severity of the 
veteran's service-connected chronic 
lumbosacral strain.  All indicated 
tests and studies should be done and 
all manifestations of current 
disability should be described in 
detail, including any orthopedic and 
neurologic residuals found to result 
from the service-connected chronic 
lumbosacral strain.  The examiners 
should identify the limitation of 
activity imposed by the disabling 
condition, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working 
or seeking work, with a full 
description of the effects of 
disability upon his ordinary activity.  
An opinion should be provided 
regarding whether pain due to the 
service-connected disability 
significantly limits functional 
ability during flare-ups or with 
extended use.  Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  The examiners also 
should indicate whether the affected 
joints exhibit weakened movement, 
excess, fatigability, or 
incoordination that could be 
attributed to the service-connected 
disability.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); DeLuca v. Brown, 8 
Vet. App. 202 (1995). The claims 
folder, including a copy of this 
remand, should be made available to 
the examiners for review prior to the 
examination.  The rationale for all 
opinions expressed should also be 
provided.  The M & ROC should advise 
the veteran that if he fails to report 
for the scheduled examinations without 
good cause, the claim will be rated on 
the evidence of record.   38 C.F.R. § 
3.655(a)- (b) (1998).

3. After the development requested above 
has been completed to the extent 
possible, the M & ROC should again 
review the record.  The M & ROC should 
readjudicate the issue of entitlement 
to an increased rating for chronic 
lumbosacral strain.  If any benefit 
for which a notice of disagreement has 
been received remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.  Thereafter, the 
case should be returned to the Board, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case. The veteran need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the M & 
ROC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












